Citation Nr: 1303119	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel



INTRODUCTION

The Veteran reportedly served on active duty from February 1964 to June 1966 and March 1967 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was remanded by the Board in October 2011.  

The issue of bilateral hearing loss was raised by the record in the December 17, 2011 handwritten statement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's tinnitus is causally related to exposure to acoustic trauma sustained during active duty service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred during his active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence necessary to establish the incurrence element of an in-service disease or injury will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy, in the absence of clear and convincing evidence to the contrary, the incurrence element is presumed to be satisfied as long as the evidence is consistent with the circumstances, conditions, and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, application of the combat presumption for the incurrence element of service connection does not alter the fundamental requirements of a current disability or a nexus to service.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

The Board notes that the Veteran's service personnel records reveal that a Navy Commendation Medal with a Combat "V" was recommended for the Veteran's service from June to July 1968 at a Shell Fuel Farm/Refinery in Nha Be and Nha Be Point.  The associated explanation stated that the Veteran assisted in extinguishing two large scale fires (one of which involved explosions of drums filled with petroleum products after being bombarded by the enemy) and that he assisted in restoring battle damaged facilities.  

Although the Veteran's service treatment records are negative for history, complaint or treatment of tinnitus, the Board finds that the Veteran's assertions of noise exposure and ringing of the ears must be conceded based on the combat presumption.

The essential problem with this case is that a great many years have gone by with no clear showing of a continuity of tinnitus since the inservice incidents.  The Veteran asserts that he sought treatment for the claimed condition as early as 1969 to 1971 at a VA hospital in Baltimore; however, correspondence from the Maryland VA Health Care System indicated that no records existed for the Veteran during that time.  It is also troubling that the record shows that the Veteran did file VA claims just after service based on a skin disorder, but he did not include tinnitus in the claims.  This suggests that he himself may not have believed he had tinnitus related to the inservice noise exposure as it would be reasonable to believe that he would have done so at the same time.  VA examination reports for other disorders in the early 1970's also do not include any reference to complaints of tinnitus.  These facts diminish the Veteran's credibility to some degree as to continuing tinnitus since service.

VA treatment records show an initial diagnosis of tinnitus in July 2008 when the Veteran sought treatment for what he described as a chronic buzz in his ears.  The Veteran reported hearing the sound ever since his exposure to explosions during service.

In March 2010 and April 2010, the Veteran was afforded a VA audiological examination to determine the nature, extent and etiology of the claimed disorder.  Complaints of tinnitus since exposure to weapons fire and explosions in approximately 1968 were noted.  The Veteran reported hearing a constant ringing sound in both ears.  No other loud noise exposure was reported.  In a May 2010 addendum to the March and April 2010 VA audiological examinations, following review of the claims file and the audiological testing results, the examiner stated that because no reports were found regarding examination or treatment for tinnitus during service, it was less likely than not that the Veteran's tinnitus began in or became poorer during his military duty.

The Board previously found that a new medical opinion was necessary.  A new VA examination was afforded the Veteran in October 2011.  The examiner concluded that the Veteran's tinnitus was less likely than not cause by or a result of his military noise exposure, stating that no documentation of tinnitus could be found in the Veteran's military record and that the Veteran had worked in many situations since service that involved loud noise.  However, other than the Veteran stating that he had bilateral tinnitus since 1970, the examiner does not appear to have considered the Veteran's statements or combat history in concluding that the Veteran's tinnitus was not service related.

The RO issued a supplemental statement of the case in November 2011, which again denied service connection.  The Veteran submitted additional evidence to support his claim, specifically, photographs of the 1968 fire at Nha Be Shell Tank Fuel Farm, newspaper articles reporting on the rocket attack, and a statement from a witness who was awarded the Navy Commendation Medal along with the Veteran for their actions related to the events at Nha Be.  While the witness did not recall how loud the numerous explosions were, he did recall that there were several explosions and presumed that they were very loud considering that they were close enough to knock him to the ground and put a bunch of metal into his flack vest.

The evidence is this case does not clearly support a finding that the Veteran's tinnitus is related to his service.  However, in view of the combat presumption and the Veteran's current assertions that he has suffered tinnitus since service, the Board is able to conclude that the positive evidence and the negative evidence is essentially in a state of equipoise.  38 U.S.C.A. § 5107(b).  Therefore, service connection is warranted for tinnitus.

In closing, there is no need to undertake a review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in January 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.



ORDER

Service connection for tinnitus is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


